Citation Nr: 1242577	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder (GAD), major depressive disorder (MDD), and bipolar disorder.

2.  Entitlement to service connection for residuals of surgery to correct Poland's syndrome. 


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to February 1984.

These matters come before the Board of Veterans' Appeals (BVA or Board) from March 2009 (Poland's syndrome) and April 2010 (acquired psychiatric) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

As noted on the title page, the Board is recharacterizing the depression and anxiety claim to include other psychiatric disorders that have been diagnosed, i.e., a bipolar disorder, GAD, MDD.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board finds further development is necessary prior to adjudicating the Veteran's claims. 
	
Social Security Records 

Treatment records in the Veteran's claims file reflect that the Veteran has been receiving disability benefits from the Social Security Administration (SSA).  See October 2008 VA Treatment Record.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As such, these records must be obtained.

VA Treatment Records

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center in Salisbury; however, as the claims file only includes treatment records from that facility dated up to April 2010, any additional records should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.  

Acquired Psychiatric Disorder

A February 1978 service treatment record reflected treatment for elevated blood pressure.  The treatment record reflected that this was probably related to stress.  The Veteran asserts that he has suffered from mental health problems since service. 

Based on documentation of stress in service coupled with current treatment related to various psychiatric disorders, the Board finds that a remand of the claim of service connection for an acquired psychiatric disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Poland's Syndrome 

Service treatment records reflect that the Veteran underwent surgery to repair congenital Poland's syndrome in March 1983.  Treatment records reflect that he had partial absence of the right pectoralis region.  The Veteran asserts that his condition worsened following in-service surgery and he continues to experience residuals from his service treatment.

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection. 38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)]. In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.

Based on the evidence above, the Board finds that the Veteran should be afforded a VA examination to determine the extent, and etiology, of any current residuals of his congenital Poland's syndrome.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  Request that the Veteran identify any outstanding treatment records relevant to his claims on appeal.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the VA Medical Center in Salisbury dated from April 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following the development set forth above, schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current acquired psychiatric disorder, or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service.  The examiner should discuss the relevance, if any, of the service treatment record documenting treatment for stress.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following the development set forth above, schedule the Veteran for an appropriate VA examination of his Poland's syndrome.  The claims folder must be made available to the examiner for review as part of the examination process.  All indicated tests, should be conducted.  A complete rationale should be provided for any opinion expressed.

The examiner should specifically answer the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has a congenital abnormality of his chest.  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a 'disease').

(b)  If the examiner identifies a congenital 'defect,' then he/she should offer an opinion as to whether it at least as likely as not (a 50 percent probability or greater) that there is any superimposed disease or injury in connection with the congenital defect and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the identified superimposed disease or injury is related to the Veteran's active military service.

(c)  If the examiner finds a congenital 'disease,' then he/she should offer an opinion as to the medical probabilities that any such disease was incurred in, or aggravated by (e.g., a worsening of the underlying condition as compared to an increase in symptoms), the Veteran's active service.  

The examiner should explain whether the evidence clearly and unmistakably (undebatably) demonstrates that the disease pre-existed service and was not aggravated thereby.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation (e.g., whether the evidence clearly and unmistakably demonstrates that the disease did not worsen beyond natural progression during service).

(d)  In the alternative, if the examiner concludes that it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chest was normal at the time of his service enlistment, with no pre-existing or congenital disabilities, he/she should provide an opinion as to whether it is at least as likely as not that currently shown residuals of Poland's syndrome disorder had its clinical onset in service or is otherwise related to active service. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


